Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 30 August 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



No. 27.
My best Friend
St Petersburg Augst. 30 1814

Your No 21 and 22 were recieved by me as usual last Saturday, or rather Sunday morning, as it was so late at night they could not send them to me. I was particularly anxious to have them as Mr. H had been to me with a load of bad news, stating that the Mission was broken up, and that all prospect of a Peace was entirely at an end &.. &ca. The fact is however ascertained that the Ministers had left England, and it is published in to days Gazette. the merchants of this place however who pretend to know every thing, announce that the instructions of these Gentlemen are such as must break up the thing immediately, as England is determined not to make Peace at all.
If this is true I shall at least have the satisfaction of soon seeing you and that will in some measure make up for the grief I must feel at your ill success I have never flatter’d myself with a hope but I believe the gain in this instance would have proved a loss so we had better fight it out—
The most interresting news we have here is the recall of Mr Speranski, who it appears is perfectly acquitted of all the charges alledged against him the death of General Armfeldt, has contributed much I understand towards his release, and relieved him of a bitter Enemy—so much for the ups and downs of this World, and we may surely say no one can tell what the morrow will bring forth—
Among the exhibitions displayed in England to gratify the Mob was a fight between  an English and American ship in which the first of course gained the advantage, this is a sport calculated to produce painful sensations as considering our means, the advantage has been largely on our side and John Bull dont readily forget a wound of this kind.
As to our Canada busines’s I am almost ashamed of hearing it spoken of; worse it cannot be, but when things come to such a state they must mend. as to our advantages they are almost too trifling to notice. I wish General Izard may succeed better than our former Commanders, who were certainly even before their appointments, more fit to superintend there farms than to lead Armies to Battle. but alas there are few Washingtons in the World, and I much fear that in our trials, we shall find many wanting in skill before we shall meet with one capable of carrying us through this arduous undertaking.
I informed you in my last that I had engaged a House Mr. Harris had taken the contract from Mr. Von Essen, who is going to England—as he intends going away as soon as you arrive he proposes that you should take it of him, which I agreed to provided you approved of it; should you not return this winter a much smaller house would answer for me, and I can get the one, which Mrs. Gisborne lived in last Winter, Mr Krehmer can let me have it untill the spring. all these rumours and reports keep me in a state of continual anxiety and I never know what I ought to do for the best your next will I hope state something decisive and I wait for it with great impatience I am extremely desirous of doing what would be most prudent and best but I have no one to advise  with and I cannot rely at all on my own judgement more especially as I have never before been obliged to rely on myself and have given too many proofs of my incapacity added to which in matters of expence and management their are few people in the World so exigeant as yourself—
Mr. H intimated to me that he should write only once more to you, as he did not think you would be there to recieve his letter. I shall continue untill you tell me not.
Charles is very well and once more growing fat God Bless and grant you spirits to bear the disagreeables that I fear you are exposed to most sincerely do I wish to see you and to assure you personally how much I am your affectionate Wife 
L. C. A.